DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-4, 7, 9-13, 15-23 are currently pending.  Claims 17-20 and 23 are withdrawn from consideration.  Claims 1-4, 7, 9-13, 15, 16, 21 and 22 are rejected.

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 has been indicated as “Previously Presented” however, the claim depends from withdrawn claim 17.   Claim 23 is also directed to “The system” which was non-elected in response to the restriction requirement mailed November 17, 2017.  Therefore, it is not seen that claim 23 has the proper status identifier and has been withdrawn from consideration.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9 and 10 recite, respectively, that “the cooked pork skin is about ¼ inch to 3/32 inches in thickness” and “the cooked pork skin is about 2 inches to 6 inches.”  This limitation is new matter as paragraphs 33, 34, 35, 37, 38, 51, 55, 63, 66 discuss dimensions of the pork skin pieces as the raw pork skin pieces and not the cooked pork skin.  Therefore, the above limitations are new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation, “the food.”  This limitation lacks proper antecedent basis, as claim 1 recites “slicing a raw cut of pork skin.”
Claim 3 recites, “the raw pork skin” which lacks proper antecedent basis.  It is not clear if this is referring to “a raw cut of pork skin” or the plurality of pork skins as recited in claim 2. 
Claim 4 also recites, “the raw pork skin” and thus lacks proper antecedent basis, similarly for the reasons discussed above with respect to claim 2. 
Claims 7, 9 and 10 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 20160073670) in view of “The 99 Cent Chef: Chiccarones or Fried Pork Skin Tacos”, “Cut out and Keep”, Hirons (US 3207059) and Caridis (US 20020129713).
Regarding claim 1, Rodriguez teaches a method of preparing food comprising placing a sliced raw cut of pork skin into or onto a cooking device to cook the sliced raw cut of pork skin (see paragraph 3 which teaches frying pig skin in a vat of coking fat).   Removal from the cooking vat would have been obvious to one having ordinary skill in the art.  
Regarding the step of, “slicing a raw cut of pork skin into a substantially flat piece,” it is noted that as Rodriguez teaches that the skin is being fried, it would have been obvious to one having ordinary skill in the art for the pork skin, which would necessarily have been a flat piece would thus have been cut into a substantially flat piece.  Nonetheless, “the 99 cent Chef” evidences cutting pork skin into a substantially flat piece (see for instance, the image on page 3).  To thus modify the teachings of Rodriguez as discussed above so as to cut the pork skin into a flat piece would thus have been obvious to one having ordinary skill in the art because this has been the known technique for processing pork skin for frying thereof.  Regarding the cooked pork skin being sufficient to support additional food product, it is noted that the cooked pork skin as taught above is seen to be able to support various additional foods. 
Regarding the steps of “placing the sliced raw cut of pork skin into a mold such that the sliced cut remains substantially flat while in the mold, placing the mold holding the sliced raw cut of pork skin into or onto a cooking device to cook the sliced raw cut of 
However, it is noted that “Cut out and Keep” evidences that it has been conventional to use chicharron (i.e. fried pork skin) that have been prepared such that they are substantially flat (see the figure on page 2 and page 4).  “Cut out and Keep” further teaches that the chicharron is thus used like a tostada (see page 4, below “Description”).   Hirons further teaches a mold (see the figures) into which animal cuts such as bacon so as to prevent the cut from curling during frying (see column 1, lines 12-20).  Caridis further evidences a frying mold (see figures 11-12) that can keep foods flat within the mold and during frying so as to produce a flat, fried product (see figures 7-12 and paragraph 42, 45).  Thus, “Cut out and Keep” evidences chicharron used as a tostada and the art teaches molds to keep foods flat during frying, including molds used for preparing tostada.  To thus modify the teachings of Rodriguez and to use a mold to fry the cuts of pork skin, as taught by “Cut out and keep”, Hirons and Caridis would thus have been obvious to one having ordinary skill in the art, for the known purpose of providing a flat shape to the fried pork skin such that it can be used like a tostada. 

Claim 2-4, 7, 9-13, 15, 16, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Rodriguez (US 20160073670) as the primary reference, and in further view of Halpern (US 3401045).
Claim 21 is also rejected for the reasons discussed above with respect to claim 1.  Further regarding the step of “slicing the pork skin into a plurality of pieces that have a second shape of a predefined length and width,” it is noted that the combination teaches using fried pork skin (chicharron) as a tostada type product (see “Cut out and Keep”).  
Regarding the limitation of, “the raw cut of pork skin is sliced into a first shape and then into a plurality of pieces and wherein each of the plurality of pieces has a second shape with a predefined length and a predefined width,” it is noted that “The 99 Cent Chef” also suggest cutting the pork skins into smaller pieces (see page 3).  Halpern further teaches that pork skin (see column 1, line 61-65) can be cut into multiple pieces of a desired size (see column 2, lines 30-37).  Therefore it would have been obvious to one having ordinary skill in the art to first cut the pork skin into smaller pieces so as to provide a plurality of fried pork skins of uniform shape.
Regarding claim 2, the combination teaches providing a plurality of cut pork skins and further teaches frying the pork skin, as discussed above with respect to claim 1.
Regarding claims 3 and 12, it is noted that “The 99 Cent Chef” suggests cutting the pork skin (see page 3).  This is seen to suggest that some excess fat would have been removed from the raw pork skin.  Hirons further evidences that large amounts of fat can further result in curling of the cut pieces (see column 1, lines 12-15) thus providing an additional suggestion for removing undesired excess fat from the raw pork skin.  Even further however, Halpern further teaches that the initial pork skin that is subsequently cut into smaller pieces has a minimum of attached fat (see column 2, lines 30-31).   Therefore, to modify the combination and to remove excess fat from the raw 
Regarding claims 4 and 13, it is noted that “Cut out and Keep” evidences that the chicharron pieces are to have a similar size and shape.  As the combination already teaches cooking pork skin so that it can be used similar to a tostada, to thus uniformity of size and thickness would have been obvious to one having ordinary skill in the art so as to have similarly sized cooked pork skins that can be used similar to a tostada.  It is further noted however, that Halpern further evidences pork skins that can be cut into pieces of a similar thickness and shape so as to also provide uniformity in cooking (see column 2, lines 30-37).
Regarding claims 7 and 15, as discussed above with respect to claim 2, the combination teaches the cooking medium is cooking oil.
Regarding claims 9 and 10, Rodriguez teaches cooked pork skin that can have a dimension of 7-10cm (i.e. about 2.75-4 in) and a thickness of “almost” 1cm (0.4 inches) (paragraph 32).  Halpern further teaches cut dimensions of 2 inches with a thickness of 3/16 inches.  (column 2, lines 30-37).   “Cut out and Keep” evidences providing a uniform size and shape so as to be able to support a food product thereon.  To thus modify the combination and to cut the pork skin so that the cooked skin can have a particular thickness and dimension would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, where it would have been obvious that the size of the cooked pork skin would also have affected the size and amount of additional foods that are capable of being applied thereon, as already suggested by “Cut out and Keep.”
Regarding claim 11, the combination as applied to claim 21 has been incorporated herein to teach the recited steps.  That is, the combination teaches slicing raw pork into a shape that has a substantially flat shape with a predefined length and width.  It would have been obvious to one having ordinary skill in the art that pork skin would have had to have been cut.  Regarding the shape being a 3-dimensional shape, it is noted that this would have been inherent since all products would have had a 3-dimensional shape.  The combination as applied to claim 21 also teaches a mold that retains animal cuts substantially flat and where the heating of the pork skin in the mold would also have maintained the substantially flat shape; and where the mold is immersed into a vat, as taught by Rodriguez in view of Hirons and Caridis.  It would have been obvious to have removed the pork skins from the mold.   
Regarding the limitation of, “each of the members of the mold are detachably connected to each other,” it is noted that Hirons teaches detachable mold members (see plates 11-14 that are attachable and removable from each other).  Caridis also teaches detachable molds connected to each other (see figures 7-12 which also teach detachable mold members).
Regarding claim 16, Rodriguez already teaches pork skins that are cooked oil (paragraph 3).  Regarding removing members of the mold from the vat of at least partially filled cooking medium, this would have been obvious in view of the combination teaching frying the pork skins and using molds that are immersed into and removed from the frying oil (see Hirons who also teaches immersion in hot fat or cooking oils (see column 1, lines 61-70; see also Caridis).
Regarding claim 22, Hirons teaches that the mold can be a metal mold (see column 3, lines 1-3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10765133.
Regarding claim 1, 11 and 21, patented claim 8 teaches cutting raw pork skin into a plurality of pieces.  The claim also teaches a primary conveying substrate and a secondary conveying substrate which together keep the pork skin pieces flat.  This is seen to read on the claimed mold.  The patented claim also teaches cooking the raw pork skin pieces while the pork skin pieces remain substantially flat and where removal from the above mold would have been obvious to one having ordinary skill in the art.  As the patented claim teaches keeping the pork skin pieces flat during cooking it is seen that the cooked pork sin is substantially flat and would have been sufficient to support additional food product.
Further regarding claims 11 and 21, and “a vat filled with a cooking medium” it is noted that the cooker as recited in patented claim 8 can be construed to be a vat, which would have had a cooking medium therein to dehydrate and cook the pork skins as claimed. 

Claims 1, 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10874127.
Regarding claim 1, 11 and 21, patented claim 9 teaches cutting raw pork skin into a plurality of pieces.  The claim also teaches a primary conveying substrate and a secondary conveying substrate which together keep the pork skin pieces flat.  This is seen to read on the claimed mold.  The patented claim also teaches cooking the raw pork skin pieces while the pork skin pieces remain substantially flat and where removal from the above mold would have been obvious to one having ordinary skill in the art.  As the patented claim teaches keeping the pork skin pieces flat during cooking it is seen 
Further regarding claims 11 and 21, and “a vat filled with a cooking medium” it is noted that the cooker as recited in patented claim 8 can be construed to be a vat, which would have had a cooking medium therein to dehydrate and cook the pork skins as claimed. 

Response to Arguments
On page 7 of the response filed September 30, 2020, Applicant urges that rejoinder is proper because claims 17-20 requires the limitations of claim 1.
It is noted however, that under U.S. restriction practice, only one way distinctness is required between method and apparatus claims to establish distinctness.  Furthermore, a prior art search for the apparatus can lead to a diverging search from the method, as apparatus claims cover what a device is and not what a device does. 

Applicant’s remarks on pages 7-11 have been considered and are moot in view of the new grounds of rejection presented in this Office Action.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Mexico Bob” discloses that chicharron delgado is pork skin that isn’t first boiled and is deep fried in lard (see page 2, 3rd paragraph).  
“Mexico Cooks!” discloses that Chicharron delgado is fried skin of the pig (see page 3, 1st paragraph).
US20040067291 discloses frying chicken skin
US2545897 discloses molds used for frying foods to have a flat shape.
CN205284904 discloses scraping pig skin prior to frying

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792